02/11/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0307



                            No. DA 21-0307

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

TERRY RAY BLANTON,

           Defendant and Appellant.

                                ORDER

     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing therefore,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including March 21, 2022, within which to prepare, file,

and serve his opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                          ORDER
                                                                   February  11 2022